DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 2/15/2022 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mask thickness recited in claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 13 recites “a thickness of the mask corresponding to the display region is greater than a thickness of the mask corresponding to the GOA region”.  Fig. 4 shows mask 2, including first translucent region 21, a second translucent region 22, a non-light-transmittance region 23, and a light-transmittance region 24.  First translucent region 21 corresponds to display region 100a, and region second translucent region 22 corresponds to GOA region 100b.  These mask regions do not show the feature of a first thickness greater than a second thickness.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 112
Claims 1-8 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for relative light transmittance rate of the mask, does not reasonably provide enablement for adjusting relative content of cadmium metal and cadmium oxide in an adjusting film layer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
1. Regarding claim 8, ¶ 0060 of the instant specification describes adjusting a light transmittance rate of mask 2 by adjusting relative content of cadmium metal and cadmium oxide in an adjusting film layer.  The mask is a half-tone mask including first translucent region 21 and second translucent region 22.  The relative translucence of each mask region is determined by the amount of cadmium metal contained in first translucent region 21 and second translucent region 22.  However, the specification provides no support for how the amount of cadmium metal is adjusted.  ¶ 0055 of the specification indicates that light transmittance rate of the first and second translucent regions are designed into the mask, and therefore are predetermined values rather than adjustment parameters.  In a typical semiconductor lithographic manufacturing process, mask translucence is provided by the mask manufacturer, and is not adjustable by the end user.  The specification provides no particular means by 
As such, the instant specification fails to enable a person skilled in the art of semiconductor manufacturing to understand how to perform the step of adjusting relative content of cadmium metal and cadmium oxide in an adjusting film layer.
For the purposes of examination, the Examiner has interpreted claim 1 to mean:

S30: using a mask to expose and develop the photoresist layer, so that a thickness of the photoresist layer remaining in a channel region corresponding to the first thin film transistors in the display region is same as a thickness of the photoresist layer remaining in a channel region corresponding to the second thin film transistors in the GOA region, and a light transmittance rate of the mask is determined by a relative content of cadmium metal and cadmium oxide in an adjusting film layer; 

Claims 2-8 depend on claim 1, and are rejected under 35 USC § 112 for depending on a rejected claim.

2. Regarding claim 13, the specification fails to provide support for the feature “a thickness of the mask corresponding to the display region is greater than a thickness of the mask corresponding to the GOA region”.  Mask 2, as shown in fig. 4 and described in ¶¶ 0050-0052, includes a first portion disposed over display region 100a, and a second portion disposed over GOA region 100b.  These portions have the same thickness.


13. (Original) The manufacturing method of the array substrate as claimed in claim 12, wherein a thickness of the photoresist layer corresponding to the display region is greater than a thickness of the photoresist layer corresponding to the GOA region.

Note that should the Applicant amend claim 13 to be consistent with the Examiner’s interpretation above, the sections of the specification relating to mask thickness should also be updated.  
For example:

[0016] According to the manufacturing method of the array substrate provided by the embodiment of the present disclosure, a thickness of the photoresist corresponding to the display region is greater than a thickness of the photoresist corresponding to the GOA region.

[0029] According to the manufacturing method of the array substrate provided by the embodiment of the present disclosure, a thickness of the photoresist corresponding to the display region is greater than a thickness of the photoresist corresponding to the GOA region.

Since the drawing provide support for photoresist thickness in each of the display and GOA regions, such an amendment would not be considered new matter, but rather a correction of informalities.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (PG Pub. No. US 2021/0223639 A1) in view of Liu (PG Pub. No. US 2021/0183912 A1).
Regarding claim 9, Zhang teaches a manufacturing method of an array substrate, comprising following steps: 
S10: providing a base substrate (¶ 0057: substrate 10), wherein the base substrate comprises a display region (¶ 0038: display area K1) and a gate on array (GOA) region (¶ 0038: non-display area K2), and a gate (¶ 0057: 1 and/or 1′), a gate insulating layer (¶ 0057: 20), an active layer (¶ 0053: 200), and a source/drain metal layer (¶ 0053: 300) are sequentially formed on the base substrate (fig. 5: 1/1', non-labeled gate insulating layer, 200 and 300 sequentially formed on 10); 
S20: forming a photoresist layer (¶ 0053: 80) on the source/drain metal layer (fig. 5: 80 formed on 300); 

S40: processing a remaining portion of the photoresist layer to completely remove the photoresist layer corresponding to the channel region of the first thin film transistors in the display region and corresponding to the channel region of the second thin film transistors in the GOA region (¶ 0053 & fig. 5: first photoresist pattern 81 may be partially removed, i.e. reducing its thickness, to obtain a second photoresist pattern 82); and 
S50: etching the source/drain metal layer corresponding to the display region and the GOA region (¶ 0055: source/drain metal film 300 etched) to form a source/drain and the channel region of the first thin film transistors in the display region, and a source/drain and the channel region of the second thin film transistors in the GOA region (¶ 0053, 0055: the source/drain metal material corresponding to the half-exposure region is removed by the etching process to form he source 3 and the drain 4 of the antistatic transistor T, and the source 3′ and the drain 4′ of the pixel display transistor T′ ).

Liu teaches a manufacturing method of an array substrate (abstract), the method including removing a remaining portion of a photoresist layer (¶ 0007: 17, corresponding to 80 of Zhang) to completely remove the photoresist layer corresponding to the channel region of the first thin film transistors (¶ 0007: oxygen ashing, reducing the thickness of the photoresist layer 17 to expose the source/drain layers 16 of the channel region).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Zhang with the ashing of Liu, as a means to expose channel regions the source/drain metal layer (300 of Zhang, 16 of Liu) so that a source/drain pattern may be formed (step S50 of Zhang, second wet etching of Liu).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.  In the instant case, Zhang and Liu are in the same field of endeavor, and the ashing of Liu provides a suitable means to provide a photoresist mask for etching the source/drain layer of Zhang.
 
Regarding claim 10, Zhang in view of Liu teaches the manufacturing method of the array substrate as claimed in claim 9, wherein a density of the first thin film transistors in the display region is less than a density of the second thin film transistors in the GOA region (Zhang, figs. 2 and 4: metal 

Regarding claim 11, Zhang in view of Liu teaches the manufacturing method of the array substrate as claimed in claim 10, wherein the photoresist layer is a positive photoresist layer (Liu, ¶ 0022), and a light transmittance rate of the mask corresponding to the GOA region is less than a light transmittance rate of the mask corresponding to the display region (Zhang: non-display area K2 includes a partially exposed resist portion, and display area K1 includes a fully-exposed resist portion.  Therefore, Zhang implicitly discloses a mask light transmittance in source/drain region of non-display/GOA device region is less than a mask light transmittance in channel region of display region device).

Regarding claim 12, Zhang in view of Liu teaches the manufacturing method of the array substrate as claimed in claim 11, wherein the light transmittance rate of the mask corresponding to the display region ranges from 20% to 60% of the light transmittance rate of the mask corresponding to the GOA region (Zhang, ¶ 0053: fully exposed regions of resist in non-display regions, half-exposed regions of resist in display regions.  The half-exposure of Zhang is interpreted to be 50%, anticipating the claimed range of “from 20% to 60%”).

Regarding claim 13, Zhang in view of Liu teaches the manufacturing method of the array substrate as claimed in claim 12, manufacturing method of the array substrate as claimed in claim 12, wherein a thickness of the mask corresponding to the display region is greater than a thickness of the mask corresponding to the GOA region (Zhang, fig. 5: region comprising display transistor T’ comprises a photoresist portion corresponding to transistor source/drain regions 3’ and 4’, which is thicker than a photoresist portion corresponding to channel region of peripheral circuit transistor T).

Regarding claim 15, Zhang in view of Liu teaches the manufacturing method of the array substrate as claimed in claim 10, wherein a length of the channel region of the first thin film transistors is greater than a length of the channel region of the second thin film transistors (Zhang, figs. 1 and 3: channel region of T’ is a u-shape, and therefore has a longer continuous length then channel region of transistor T), and a distance between every two adjacent first thin film transistors is same as a distance between every two adjacent second thin film transistors (Zhang, ¶ 0036: terms “a”, “an”, and “the” also refer to “one or more”, such that each transistor T and T’ includes plural forms.  Since Zhang is silent to any difference in adjacent thin film transistor distances, Zhang implicitly discloses distances between first transistors is equal to distances between second transistors).
Should applicant traverse on the grounds that the limitation of “a length of the channel region of the first thin film transistors is greater than a length of the channel region of the second thin film transistors” is patentably distinct from the claim 14 limitation “a length of the channel region of the first thin film transistors is same as a length of the channel region of the second thin film transistors”, Applicant should submit evidence or identify such evidence now of record showing the inventions to be non-obvious variants or clearly admit on the record that this is the case.  Similarly, the Examiner notes that the limitation of “a distance between every two adjacent first thin film transistors is same as a distance between every two adjacent second thin film transistors” is mutually exclusive to the claim 14 limitation “a distance between every two adjacent first thin film transistors is greater than a distance between every two adjacent second thin film transistors”.
In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a subsequent Restriction/Election Requirement.  Where two or more related inventions are claimed, the principal question to be determined in connection with a 

Regarding claim 16, Zhang in view of Liu teaches the manufacturing method of the array substrate as claimed in claim 9, wherein the mask is a halftone mask, a grayscale mask, or a combination of both (Zhang, ¶ 0055).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Liu as applied to claim 10 above, and further in view of Oyamada (PG Pub. No. US 2008/0198284 A1).
Regarding claim 14, Zhang in view of Liu teaches the manufacturing method of the array substrate as claimed in claim 10, wherein a length of the channel region of the first thin film transistors is same as a length of the channel region of the second thin film transistors (Zhang, ¶ 0041: the length a and the length b as shown in FIGS. 1 and 3 are substantially equal), and further comprising two adjacent second thin film transistors (Zhang, ¶ 0036: terms “a”, “an”, and “the” also refer to “one or more”, such that each transistor T and T’ includes plural forms).
Zhang in view of Liu does not teach a distance between every two adjacent first thin film transistors is greater than a distance between every two adjacent second thin film transistors.
Oyamada teaches an array substrate (¶ 0051) including a display region (¶ 0025: pixel region, corresponding the display region of Zhang) and a GOA region (¶ 0025: peripheral circuit region, corresponding to the non-display region of Zhang), wherein a distance between every two adjacent first thin film transistors is greater than a distance between every two adjacent second thin film transistors (¶ peripheral circuit unit formed at the peripheral region has a layout density that is higher than that of the TFTs 30, the storage capacitors 70, the data lines 6a, or the scanning lines 11 that are formed in the image display region 10a).
.

Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or clearly suggest the limitations stating:
“a light transmittance rate of the mask is determined by a relative content of cadmium metal and cadmium oxide in an adjusting film layer.”  

Zhang teaches a manufacturing method of an array substrate (fig. 5 among others), comprising following steps: 
S10: providing a base substrate (10), wherein the base substrate comprises a display region and a gate on array (GOA) region (display area, non- display area), and a gate (100), a gate insulating layer (20), an active layer (200), and a source/drain metal layer (300) are sequentially formed on the base substrate (fig. 5: 100/20/200 and 300 sequentially formed on 10); 
S20: forming a photoresist layer (80) on the source/drain metal layer (fig. 5: 80 formed on 300); 
S30: using a mask (¶ 0045: halftone mask or grayscale mask) to expose and develop the photoresist layer, so that a thickness of the photoresist layer remaining in a channel region corresponding to the first thin film transistors in the display region is same as a thickness of the 
S40: processing a remaining portion of the photoresist layer to completely remove the photoresist layer corresponding to the channel region of the first thin film transistors in the display region and corresponding to the channel region of the second thin film transistors in the GOA region (¶ 0053 & fig. 5: first photoresist pattern 81 may be partially removed, i.e. reducing its thickness, to obtain a second photoresist pattern 82); and 
S50: etching the source/drain metal layer corresponding to the display region and the GOA region (¶ 0055: source/drain metal film 300 etched) to form a source/drain and the channel region of the first thin film transistors in the display region, and a source/drain and the channel region of the second thin film transistors in the GOA region (¶ 0053, 0055: the source/drain metal material corresponding to the half-exposure region is removed by the etching process to form he source 3 and the drain 4 of the antistatic transistor T, and the source 3′ and the drain 4′ of the pixel display transistor T′ ).
Zhang is silent to the processing of the remaining portion of the photoresist layer in the respective thin film transistor channel regions comprising an ashing process, and a light transmittance rate of the mask is adjusted by adjusting relative content of cadmium metal and cadmium oxide in an adjusting film layer.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Zhang with the ashing of Liu, as a means to expose channel regions the source/drain metal layer (300 of Zhang, 16 of Liu) so that a source/drain pattern may be formed (step S50 of Zhang, second wet etching of Liu).
Zhang in view of Liu is silent to a light transmittance rate of the mask is adjusted by adjusting relative content of cadmium metal and cadmium oxide in an adjusting film layer.
Mathuni et al. (PG Pub. No. US 2004/0058252 A1) teaches a halftone mask comprising a doping of typically 0-20 atom% of refractory metals (¶ 0004), but fails to teach a mask comprising cadmium.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BRIAN TURNER/Examiner, Art Unit 2894